Without going into detail, but after reading the record in its entirety and all the pleadings filed in this case, I arrive at the conclusion that the court was not in error in instructing a verdict in favor of the defendant. The plaintiff had sufficient knowledge of the operation of the elevator and was in charge of such operation without any control by the owner. He also had knowledge that the elevator at times failed to respond as it should, in that the gates did not fall back into a protecting position after the elevator cage had left one floor for another. But all this was known to the plaintiff. Had he availed himself of the information that he had and recognized the possibility that the elevator might have been moved from the floor where he had left it half an hour before, the accident would not have occurred. See paragraph three of the syllabus of Flury v. CentralPublishing House of Reformed Church, 118 Ohio St. 154,160 N.E. 679, and the second paragraph of the syllabus of McKinley v.Niederst, 118 Ohio St. 334, 160 N.E. 850.
The fact that the owner may have sought additional protection through an additional policy did not put him in control of the operation of the elevator, which control remained with the several tenants of the building using the elevator. *Page 105